UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2148



SEGUNDO M. GUALLPA, a/k/a Manuel      Guallpa,
a/k/a Segundo Guallpa-Tacuri,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-576-186)


Submitted:   September 10, 2003        Decided:     November 10, 2003


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Mary A. Berlin, LAW OFFICE OF MARY ANN BERLIN, P.A., Baltimore,
Maryland; Allen R. Dyer, Ellicott City, Maryland, for Petitioner.
Peter D. Keisler, Assistant Attorney General, Emily Anne Radford,
Assistant Director, Papu Sandhu, Senior Litigation Counsel, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Segundo M. Guallpa petitions for review an order of the

Immigration and Naturalization Service reinstating a prior removal

order. Insofar as Guallpa challenges the underlying removal order,

we have no jurisdiction. See Padilla v. Ashcroft, 334 F.3d 921, 924

(9th Cir. 2003); Avila-Macias v. Ashcroft, 328 F.3d 108, 115 (3d

Cir. 2003); see also Smith v. Ashcroft, 295 F.3d 425, 429 (4th Cir.

2002).   Furthermore, we find Guallpa was not prejudiced by the

procedures leading to the order reinstating the removal order.

     Accordingly, we deny the petition for review.              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the   court,   and

argument would not aid the decisional process.




                                                          PETITION DENIED




                                      2